TASHIMA, Circuit Judge,
concurring:
I concur fully in Parts I, II.A, II.B.2, and II.C of the majority opinion. I also concur in the result reached in Part II.B.l, but I reach that result by a differently-reasoned route.1
As the majority opinion points out, by the time the events giving rise to DeBoer’s termination occurred, D & M Operating Company had been transformed from a two-person partnership to a sole proprietorship.2 See slip op. at 3148. The City’s termination letter of January 31, 1995, recognizes DeBoer as “the principal” of D & M. Article I of the Agreement provides that “this Agreement is one for 'personal services.” (Emphasis added.) Apparently the City (whose attorney drafted the Agreement) thought this point of sufficient importance that Article XI.A reiterates that “[tjhis agreement is for the performance of professional services.” Article XI.B goes on to provide that “[n]one of the services covered by this Agreement shall be subcontracted by the Manager without prior written consent of the City....” Upon the City’s insistence in late 1994, DeBoer withdrew from his other business ventures to devote his full time to the management of the cemetery. All in-dicia are that this was a five-year, personal service contract, terminable only for cause.
This is precisely the question we left open in San Bernardino Physicians’ Serv. Med. Group, Inc. v. County of San Bernardino, 825 F.2d 1404, 1409 (9th Cir.1987) (“[W]e do not suggest that employment contracts are the only kind that may be entitled to Fourteenth Amendment protection.”). We further noted that “Physicians’ Group’s contract to supply the services of others is to be distinguished from an individual’s contract to supply his or her own services.” Id. at 1409 n. 5 (citing *872Farr v. Chesney, 437 F.Supp. 521 (D.C.Pa.1977)).
Viewing the evidence in the light most favorable to DeBoer, this Agreement was an agreement for DeBoer to supply his own personal services to the City. I would thus hold, on summary judgment, that De-Boer has raised a material issue of fact whether the Agreement can be construed as an agreement by the City to employ DeBoer to supply his own personal services, for a term certain, which could be terminated only for cause. If so, in Judge Canby’s words, the Agreement would easily fall within “that large body of precedent holding that an employment contract under which a state employee may be discharged only for ‘cause’ creates a constitutionally protected property interest.” Slip op. at 3155 (Canby, J., concurring and dissenting) (citing Perry v. Sindermann, 408 U.S. 593, 601, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972)).
For the above reasons, I agree with Judge Takasugi’s conclusion that “[t]he Agreement between the City and D & M, therefore, creates a legitimate claim of entitlement in DeBoer protected by the Due Process Clause of the Fourteenth Amendment. ...”

. As I set out below, I disagree with both the analysis and result reached in Part II.B.l.a, and do not reach the issue resolved in Part II.B.l.b.


. Since this case comes to us on appeal from the grant of summary judgment in favor of the City, I view the evidence in the light most favorable to DeBoer and draw all reasonable inferences in his favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).